DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Arguments
	With regard to the applicant’s response to the drawings and particularly to Figure 6C, it is not clear if or how “Figure 6C illustrates a kx, ky, ksc sampling pattern along with a signal coding scheme. Note that the horizontal dimension in Figure 6C is ksc, one of the three k-space dimensions instead of a spatial dimension. The six planes shown do not represent two groups of slices”.  As the specification explicitly recites that “Fig. 6C scheme gives rise to two aliased groups Slices 1, 3 and 5 and Slices 2, 4 and 6”, and no such labels of the slices are present in Figure 6C, it is not clear which slices are which.  In this regard, the objection to the drawings remain.
With regard to the applicant’s arguments against the claim rejections, the examiner notes that the applicant discusses the specification and how the invention as described in the specification presents advantages over the prior art.  The examiner notes that this fails to illustrate how the claims read over the prior art.  However, upon review of the amendments to the claims, it is noted that a new search was performed and new prior art discovered and applied in the rejections that follow.

Drawings
The drawings are objected to because of the following:
In paragraph 51, it states “for example, Fig. 6C scheme gives rise to two aliased groups Slices 1, 3 and 5 and Slices 2, 4 and 6.”  However, in the figures, no slices are identified with numbers and such identification should be added if the specification is discusses specific slices in this way.  It is added that Figures 6A-6C lack a great amount of resolution.  Specifically Figure 6C illustrates six vertical, grey rhomboids with the first and third (from the left) having two or three darker lines at each of the top and bottom edges.  It is not clear if or how “Figure 6C illustrates a kx, ky, ksc sampling pattern along with a signal coding scheme. Note that the horizontal dimension in Figure 6C is ksc, one of the three k-space dimensions instead of a spatial dimension. The six planes shown do not represent two groups of slices”.  An amendment to the drawings with labels of “Slice 1”, “Slice 2” and so on would provide clarity between what is written in the specification and what is illustrated in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(All paragraph citations in the below section come from US PGPUB 2018/0024215)

Claim 19
A hardware system for performing MR signal excitation and detection
Paragraph 151 states “A transceiver module 58 in the system control 32 produces pulses which are amplified by an RF amplifier 60 and coupled to the RF coil assembly 56 by a transmit/receive switch 62. The resulting signals emitted by the excited nuclei in the patient may be sensed by the same RF coil assembly 56 and coupled through the transmit/receive switch 62 to a preamplifier module 64. The amplified MR signals are demodulated, filtered, and digitized in the receiver section of the transceiver 58. The transmit/receive switch 62 is controlled by a signal from the pulse generator module 38 to electrically connect the RF amplifier 60 to the coil assembly 56 during the transmit mode and to connect the preamplifier module 64 to the coil assembly 56 during the receive mode.”
Therefore, the “hardware system” is the “transceiver module 58” in combination with “the RF coil assembly 56” and the “


Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 is rejected because it states “deviation from models that capture additional knowledge.”  In essence, this recites that knowledge not known to the applicant at the time of the invention is being claimed as part of the invention.  As stated in MPEP 2161.01 (I), “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.”  The recitation of “deviation from models that capture additional knowledge” is rejected on this premise.  In the remarks dated June 22, 2021, the applicant argues that “There are other models similarly applicable that are well known in the field but not explicitly discussed in the application, e.g., physics-dictated smooth temporal variation model.”  The “other models” that are “not explicitly discussed in the application” do are not clearly understood to define a boundary that encapsulates the claimed term “models that capture additional knowledge”.  The claimed “models that capture additional knowledge” is too broad and not supported by the specification with respect to all possible models that capture all possible additional knowledge.
Claim 14 is rejected because it states “expressions of constraints derived from physics, statistics and other knowledge”.  In essence, this recites that knowledge not known to the applicant at the time of the invention is being claimed as part of the invention. As stated in MPEP 2161.01 (I), “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.”  The recitation of “expressions of constraints derived from physics, statistics and other knowledge” too broad and not supported by the specification with respect to all possible derivations from physics or statistics alone, let alone all derivations from all other knowledge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutter et al. (US Patent Pub. No. 2014/0285194).
Regarding claim 1, Hutter discloses time-resolved phase-contrast MR imaging with speed encoding (see Title).  Figure 2 illustrates “Data sets (subsets) for numerous different speed encodings are recorded for each of numerous successive time segments. The time segments are indicated by the index p. The different speed encodings are indicated by the index s” (see paragraph 49).  The specific manner for acquisition of the numerous data sets (e.g., numerals 21-24, 31-34 and 36-39) are described in paragraphs 50-52.  In paragraph 50, it states that “A raw data set 21 is recorded with a flow compensated (i.e. non-flow sensitive) sequence. In addition, at least one further raw data set 22 is recorded such that spins moving along a specific direction can be identified”.  As stated in paragraph 54, “data for this are acquired in parallel, with numerous receivers.”  In other words, it is clear from paragraphs 49-54 that carefully devised coding schemes are used for modifying the probing that a plurality of components of said object experience during imaging (i.e., step (a) of claim 1) and the methods of Hutter require that an MRI device execute procedures to utilize this coding scheme to create at least one composite signal (e.g., each data set illustrated IN Figure 2).  With the teaching of paragraph 54 (e.g., “data for this are acquired in parallel, with numerous receivers”), each data set (e.g., 21, 22, 23, 24, 31, etc.) is a composite signal, in that it is the signal having been acquired by all receivers.  Therefore, this reads on all of steps (a) – (c).  Then, beginning at paragraph 55, Hutter discusses the manner by which processing and reconstruction are implemented with these data set(s).  As stated in paragraph 55, “The reconstruction of MR images for the different time segments p=0, 1, . . . , Np and the different speed encodings s=0, 1, . . . , can occur through iterative reconstruction. For this purpose, a vector can be defined, for which a target function … [see equation 2] is minimized.”  “Through defining the vector for which the target function of equation (2) has a minimum, all of the MR images are reconstructed simultaneously … The solution for equation (2) is obtained by means of an iterative method” (see paragraph 60).  Therefore, this teaches the use of at least one predetermined relation between said at least one composite signal and said at least one image (i.e., the vector and equation (2)).  The fact that this minimization results in the simultaneous reconstruction of all data set (e.g., 21, 22, 23, 24, 31, etc.) means that “said coding, processing and reconstructing comprise a substantially integral treatment of said plurality of components”, as claimed (e.g., “The target function, as given in equation (2), for example, is dependent on all of the raw data 21-24, 31-34, 36-39, which are acquired for the different time segments and different speed encodings“ – see paragraph 95).  Additionally, the “processing and reconstructing also comprises resolving contributions from said plurality of components”, as claimed (to this claim limitation, it is noted that the specification of the instant application states that “By its nature MRI seeks to resolve a set of individual components”, therefore, this appears inherent to MRI based on the admission in the specification – see paragraph 3 of the PGPUB 2018/0024215 representative of the specification).

Regarding claim 2, it is noted that Hutter teaches that “The phases in the phase-contrast image 61, or the corresponding flow speeds, respectively, can differ in the image regions 62-64” (see paragraph 92).  As such, this illustrates phase-modulated weights for marking the components in the images produced by the method of Hutter.
Regarding claim 3, it is noted that Hutter teaches that “The data for this are acquired in parallel, with numerous receivers” (see paragraph 54).  Therefore, each data set 21, 22, 23, 24, 31, 32, etc. in Figure 2 is a composite signal effected by a combination of experiments and superposition of the signals received by each receiver.
Regarding claim 4, it is noted that the reconstruction methods taught by Hutter are in a pace of at least one of “other characteristics dimensions”, and it takes into account the coding which created the data sets illustrated in Figure 2.  Additionally, these techniques by Hutter are performed via an MRI device.
Regarding claim 5, it is noted that paragraphs 20-21 (at least) describe how the raw data scan can be filled for each individual data set (e.g., 21, 22, 23, 24, 31, etc.).  Also, it is noted that it is clear that the components of the subject will “experience varying effects due to at least one from the group consisting RF field, gradient field, B0 field and imaging sequence timing”, as claimed, because these are the variables that create MR imaging on a fundamental level.  Therefore, it is inherent that at least one of these will vary during the course of an MR session in order to acquire an image.
Regarding claim 6, it is noted that paragraphs 49-54 of Hutter teach that carefully devised coding schemes are used for modifying the probing that a plurality of components of said object experience during imaging (i.e., step (a) of claim 1 – see rejection of claim 1 above).  With this in mind, it is noted that the “components” are portions of said object, or the patient in the MRI.  Hutter teaches imaging of a patient and states in paragraph 51 that “As is schematically illustrated in FIG. 2, it is also possible to acquire more than one raw data set with a flow sensitive data acquisition in each time segment. As an of example, the other raw data set 23 can be recorded with a flow sensitive data recording, such that a speed encoding along a second spatial direction can be set. The other data set 24 can be recorded with a flow sensitive data recording, such that a speed encoding is set along a third spatial direction. The first, second and third spatial directions can be orthogonal to one another.”  Therefore, this teaches that the components are distributed in three spatial dimensions, and Hutter states in paragraph 54 that “the methods and MR apparatuses described herein can also be used for data acquisition in three spatial dimensions.”  As such, it is clear that the images produced therefrom are three dimensional, or a spatial mapping.
Regarding claim 7, it is noted that Hutter teaches that “The magnetization generated by a magnet 13 is encoded in terms of location, and deflected through the application of magnetic field gradients and RF impulses, wherein the MR signals are detected with numerous receivers 14a-14c” (see paragraph 46).  “In order to obtain data regarding a blood flow or a flowing substance in the examination subject 11, speed encoding gradients are applied” (see paragraph 47).
Regarding claim 8, it is noted that paragraph 19 states “In each of the numerous time segments, the detection of the MR signals can occur such that for the numerous different speed encodings, a raw data space is filled, in each case incompletely, with raw data. As a result of an underscanning in this manner, the recording time can be reduced.”
Regarding claim 9, Hutter teaches the following in paragraph 109:
“FIG. 10 shows other examples of 3-dimensional raw data spaces 100-120. The inner, central region 101, 111, 121 of the raw data space is scanned in a coherent manner in each case. The pattern in the region 101 has, for example; a triple underscanning, in which only every third line in the phase encoding direction is read. Depending on the number of different speed encodings, other underscannings can also be used. If, for example, as is depicted in FIG. 8 and FIG. 9, four data acquisitions are made with different speed encodings, a quadruple underscanning can be used. The outer raw data regions 102, 112, 122, lying outside the central region 101, 111, 121, are recorded with a density that diminishes as it recedes from the center.

In other words, there is an underscanning at the center of k-space, but even so there is lower density of data outside the center of k-space.  As such, this represents a “field-of-view packing” of the center of k-space as compared to the regions further out.  It is noted that in the broadest reasonable interpretation of the claim language, “field-of-view packing”, includes utilizing a higher density of data in a certain portion of the k-space field of view, which is taught by Hutter.

Regarding claim 11, Hutter discloses the use of a signal model                         
                            D
                            (
                            
                                
                                    x
                                
                                →
                            
                            )
                        
                     where                         
                            
                                
                                    x
                                
                                →
                            
                        
                     is a vector relates to image points in an MR image, as it relates to the acquired data (see paragraph 56 – reading on step (a) of claim 11).  In the rejection of claim 1 above, there was discussed the using of a coding scheme to conduct imaging and to acquire a data set(s), which data sets are represented in Figure 2 of Hutter (e.g., 21, 22, 23, 24, 31, etc.).  This teaches step (b) in that this is a multi-configuration setup, as the speed encodes and the time segments change to acquire each data set, and alternatively it is noted that there are multiple time segments p in which data sets are acquired thereby being “with a substantially sequential timing”.  With regard to step (c), it is noted that the equation [2] of Hutter (see paragraphs 55-56) describes a “data assembly” such as the vector                         
                            
                                
                                    x
                                
                                →
                            
                        
                     (i.e., “a structure model” as in step (d)) from which this vector “is dependent on the raw data that are acquired by the receivers in all time segments … and for all speed encodings” (thereby “learning from said data assembly - see paragraph 56).  As such, this vector, or structural model, includes a resemblance amongst elements of at least one underlying image as well as images obtained from additional imaging configurations.  “Through defining the vector for which the target function of equation (2) has a minimum, all of the MR images are reconstructed simultaneously … The solution for equation (2) is obtained by means of an iterative method” (see paragraph 60).  As such, this quote from paragraph 60 teaches step (e) (i.e., “generating a result consistent with said signal samples and said structure model, said result being … an image, a set of images”).
Regarding claim 12, this vector includes a vector space as illustrated in this paragraph 58, and/or a matrix.  Additionally, or alternatively, it is noted that this vector (see the vector illustrated in paragraph 58) is utilized within equation [2], thereby illustrating that this is “a set of functions”.
Regarding claim 13, paragraph 67 states that “Other definitions of the terms D                        
                            
                                
                                    x
                                
                                →
                            
                        
                     in the equation (2) can be used, which define a deviation between the raw data expected for the vector                         
                            
                                
                                    x
                                
                                →
                            
                        
                     and the actual acquired raw data in a suitable norm.”
Regarding claim 14, Hutter teaches that the iterative reconstruction method can be carried out with a Newtonian iteration method (see paragraph 34 at least).  This is “solving a set of equations”.  Additionally, it is noted that the Newtonian iteration method (also known as the Newton–Raphson method) utilizes expressions of constraints derived from physics, statistics and other knowledge.  Additionally, Hutter teaches that the iterative process may utilize the vector                         
                            
                                
                                    x
                                
                                →
                            
                        
                    , which is based on expressions of constraints due to the structure model, since it is the structure model in the context of Hutter.
Regarding claim 15, Figure 2 illustrates “Data sets (subsets) for numerous different speed encodings are recorded for each of numerous successive time segments. The time segments are indicated by the index p. The different speed encodings are indicated by the index s” (see paragraph 49).  The specific manner for acquisition of the numerous data sets (e.g., numerals 21-24, 31-34 and 36-39) are described in paragraphs 50-52.  In paragraph 50, it states that “A raw data set 21 is recorded with a flow compensated (i.e. non-flow sensitive) sequence. In addition, at least one further raw data set 22 is recorded such that spins moving along a specific direction can be identified”.  As stated in paragraph 54, “data for this are acquired in parallel, with numerous receivers.”  In other words, it is clear from paragraphs 49-54 that carefully devised coding schemes and the methods of Hutter require that an MRI device execute procedures to utilize this coding scheme to create at least one composite signal (e.g., each data set illustrated in Figure 2).  It is also noted that the MRI machine is controlled by a computer in order to deliver the pulse sequences used to obtain the data of Figure 2, which teaches a signal model comprised of a mathematical representation of coding, as claimed in claim 15.
Regarding claim 16, it is noted that Hutter states in paragraph 25 that “The reconstruction can be dependent on sensitivity charts of the numerous receivers.”  This teaches the use of the various different profiles of the numerous receivers, which is the disclosed meaning of relative image shading in the specification of the instant application.  It is also noted that Hutter teaches the use of MR imaging.
Regarding claim 17, Hutter teaches that “The data for this are acquired in parallel, with numerous receivers” (see paragraph 54).
Regarding claim 18, Hutter teaches that the iterative reconstruction method can be carried out with a Newtonian iteration method (see paragraph 34 at least).  It is noted that the Newtonian iteration method (also known as the Newton–Raphson method) utilizes an iterative determination of a linear approximation, which is “reducing a whole problem into a set of smaller problems”, where the smaller problems are each individual iteration.

With respect to claim 19, Hutter teaches “FIG. 1 shows an MR apparatus 10, with which MR images of an examination subject 11 placed on a bed 12 can be recorded. The magnetization generated by a magnet 13 is encoded in terms of location, and deflected through the application of magnetic field gradients and RF impulses, wherein the MR signals are detected with numerous receivers 14a-14c” (see paragraph 46), thereby teaching a hardware system for performing MR signal excitation and detection.  
“The sequencing control unit 15 controls an RF control unit 16, which in turn is responsible for controlling the irradiated high frequency impulses. A gradient control unit 17 is responsible for the application of the magnetic field gradients, which, for example, can be defined by the sequencing control unit 15. An imaging computer unit 18 computes MR images from the MR signals detected by the receivers 14a-14c, wherein the MR images are reconstructed with iterative reconstruction methods” (see paragraph 46).  This teaches a controller, which is a computer, for applying MR signal excitation and detection.  
“Figure 2 illustrates “Data sets (subsets) for numerous different speed encodings are recorded for each of numerous successive time segments. The time segments are indicated by the index p. The different speed encodings are indicated by the index s” (see paragraph 49).  The specific manner for acquisition of the numerous data sets (e.g., numerals 21-24, 31-34 and 36-39) are described in paragraphs 50-52.  In paragraph 50, it states that “A raw data set 21 is recorded with a flow compensated (i.e. non-flow sensitive) sequence. In addition, at least one further raw data set 22 is recorded such that spins moving along a specific direction can be identified”.  As stated in paragraph 54, “data for this are acquired in parallel, with numerous receivers.”  In other words, it is clear from paragraphs 49-54 that there is a coding scheme for methodically acquiring, with a substantially sequential timing (different time segments p) and/or with a multi-configuration setup (the two-dimensional chart of Figure 2 with axes s and p), a data set comprising MR signal samples.
It is noted that the equation [2] of Hutter (see paragraphs 55-56) describes a “data assembly” such as the vector                         
                            
                                
                                    x
                                
                                →
                            
                        
                     (i.e., “a structure model” as in step (d)) from which this vector “is dependent on the raw data that are acquired by the receivers in all time segments … and for all speed encodings” (thereby “learning from said data assembly - see paragraph 56).  This teaches forming a data assembly by applying an extraction operation to said data set, and determining a structure model in said data assembly.
“An imaging computer unit 18 computes MR images from the MR signals detected by the receivers 14a-14c, wherein the MR images are reconstructed with iterative reconstruction methods, as shall be explained in greater detail in the following. The MR images generated by the imaging computer unit 18 can be displayed on a display unit 19” (see paragraph 46), which teaches the generating a result consistent with said signal samples and said structure model and displaying said result on a display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hutter as applied in the rejection of claim 1, in view of Zhu (US Patent Pub. No. 2015/0192654).
Hutter is described above in the rejection of claim 1, for teaching parallel MR acquisition and reconstruction methods.  While Hutter states that this method of MR imaging increases scanning and reconstruction speeds, Hutter does not teach to optimize the setup based on predicted noise levels.
Zhu teaches “a computer implemented method is provided that judiciously applies or manages randomness, incoherence, nonlinearity and structures involved in signal encoding or decoding” with specific examples related to MRI.  Particularly, Zhu describes the application of its methods in parallel MRI, which is similarly described in the invention of Kim.  Zhu describes the use of COMPASS (i.e., COMpletion with Parallel Acquisition Signal Structure), beginning at paragraph 57.  Zhu states that “COMPASS enables recognition and best balancing of model and measurement uncertainties… one can analytically track noise propagation, predict image noise standard deviation and introduce further optimizations” (see paragraph 73).  Additionally, Zhu describes the use of L- and S-tests, in which “[t]he straightforward L-test helps detect if a specific setup is over the range…” (see paragraph 24).  Additionally, paragraph 82 of Zhu teaches methods for noise behavior prediction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the steps of “predict[ing] image noise standard deviation and introduce further optimizations” (see paragraph 73, last sentence of Zhu) into the system and methods of Hutter in order to enable “recognition and best balancing of model and measurement uncertainties” (see paragraph 73, first sentence of Zhu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799